Spofford. J.
The only question in this case arises upon a hill of exceptions taken to the ruling of the District Judge, relative to the competency of a witness.
The husband of M. D. C. Alexander, the defendant, was offered by the plaintiff as a witness, and rejected by the court upon the objection of the wife.
The rule in civil matters is, that the husband cannot be a witness for or against his wife, nor the wife for or against her husband, C. C., 2260. And the rule being founded upon considerations of poliey and morality, is believed to be without exception. Here the wife was not a mere nominal party; as the princi-cipal legatee of the testator, she had a direct pecuniary interest in defeating the demand against his succession. Beard v. Morancy, 2 An., 347.
The fact that her husband and herself lived apart could not change the rule of law. The reason which induced the lawgiver to enact it still subsisted in all its force.
Judgment affirmed.